Citation Nr: 1105120	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-19 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services 


WITNESS AT HEARING

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to November 1971.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran presented testimony before a Decision Review Officer 
(DRO) in February 2007.  A transcript of that hearing is 
associated with the claims file.  

In his October 2007 Substantive Appeal, the Veteran indicated 
that he desired a hearing before the Board at the RO.  In a 
February 2009 written statement, he withdrew his request for a 
hearing.  Accordingly, his request for a hearing is considered 
withdrawn, and the Board may proceed with review of the claims.  
38 C.F.R. § 20.702(e) (2010).


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam, and there is no 
competent evidence of record to establish that he was exposed to 
herbicides in service.  

2.  Diabetes mellitus did not begin in service or within one year 
of separation and is not shown by competent evidence to be 
causally related to service.

3.  Prostate cancer did not begin in service and is not shown by 
competent evidence to be causally related to service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for prostate cancer are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2005, which substantially complied with the notice 
requirements for service connection claims.  Complete notice was 
sent in June 2007, and the claim was readjudicated in a February 
2009 supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  The Board notes that no VA 
examination was conducted to obtain an opinion as to the etiology 
and severity of the Veteran's claimed diabetes mellitus and 
prostate cancer because there is no indication that the 
disabilities may be associated with military service.  There is 
no competent evidence that the Veteran was exposed to herbicides 
in service.  No medical evidence has suggested a causal 
relationship between the current disabilities and service, and 
the Veteran has not reported continuous symptomatology of these 
disabilities since the time of his military service.  As 
discussed below, diabetes and prostate cancer were diagnosed more 
than 30 years after the end of his active service.  Therefore, VA 
was not required to conduct an examination.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection Claims

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection for certain diseases, including diabetes 
mellitus, will be presumed to have been incurred in service if 
they are manifest to a compensable degree within the first year 
following active military service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 307(a)(3), 309(a).

The Veteran is seeking service connection for diabetes and 
prostate cancer, which he contends he developed as a result of 
exposure to Agent Orange (AO) in service.  His service treatment 
records do not show that the claimed conditions began in service, 
and he does not contend that his conditions began in service or 
within one year of separation.  VA treatment records reflect that 
diabetes was diagnosed May 2003.  Because the condition began 
many years after service, the Veteran is not entitled to a 
presumption of service connection under 38 C.F.R. § 3.307(a)(3).  
Prostate cancer, which is not a chronic condition identified in 
VA regulations, was first diagnosed in March 2005.  The basis of 
the Veteran's claim is that he was exposed to herbicides in 
service and that his claimed conditions are a result of that 
exposure.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Department of Defense also acknowledges 
the use of herbicides in other areas during discreet time 
periods.  The presumption of herbicide exposure has been extended 
to specific units that served in those areas during those times.  
See VHA Directive 2000-027 (September 5, 2000).  When such a 
veteran contracts a disease associated with exposure to 
herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest 
to a compensable degree within the time period specified in 38 
C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  

Notwithstanding the foregoing presumption provisions, a claimant 
is not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); Brock v. Brown, 10 Vet. App. 155 (1997). Thus, presumption 
is not the sole method for showing causation. 

The Veteran did not have any service in Vietnam.  He contends 
that he was exposed to herbicides during infantry exercises at 
Camp Pendleton, California, by handling mess kits and other 
equipment that had previously been in Vietnam.  He also reports 
that he had direct exposure in Kaneohe, Hawaii, where his duties 
involved groundskeeping activities, including spraying 
herbicides.  In support of his contentions, he has submitted a 
statement from a fellow service member who was stationed in with 
him in Hawaii, who states that "to the best of [his] 
recollection," he remembers that the Veteran sprayed herbicides 
while working in Kaneohe.  He also submitted an article on the 
use of Agent Orange in Korea, and a press release describing 
former Congressman Lane Evan's efforts to determine to what 
extent herbicides were used in specific locations outside of 
Vietnam. 

The RO investigated the Veteran's claim but could find no records 
to establish that he was exposed to herbicides as claimed.  The 
RO then contacted the Veteran's Benefits Administration (VBA) to 
determine whether herbicides were known to have been used in any 
of the locations in which the Veteran had been stationed.  VBA 
responded that there was no use, testing, or storage of tactical 
herbicides at Camp Pendleton or at the Marine Corps Air Station 
in Kaneohe, Hawaii.  VBA also noted that the Department of 
Defense does not keep records on small-scale, non-tactical 
herbicide applications such as the Veteran describes as part of 
his duties in Hawaii.  

After careful consideration, the Board concludes that the Veteran 
was not exposed to herbicides in service.  There is no evidence 
of record, other than the Veteran's contentions, to establish 
that he handled materials at Camp Pendleton that were 
contaminated with herbicides, to include Agent Orange.  The 
Veteran has not explained how he determined that these items had 
previously been in Vietnam, and his contentions in this regard 
appear purely speculative.  Furthermore, the Board notes that 
there is no presumption of "secondary exposure" to herbicide 
agents as a result of handling materials that were previously in 
Vietnam.  In addition, the evidence does not establish that the 
Veteran was exposed to herbicides in Kaneohe, Hawaii.  The RO's 
investigation determined that there was no use or storage of 
tactical herbicide agents at this location.  While the Veteran 
may sincerely believe that he had direct exposure to herbicides, 
he does not indicate that he had any direct knowledge of the 
origin or type of materials he sprayed.  Nothing in the record 
suggests that he had any specialized knowledge rendering him 
competent to identify these materials as herbicides.  Thus the 
weight of the evidence is against a finding that the Veteran was 
exposed to herbicides in service, and service connection for his 
claimed conditions on the basis of herbicide exposure must be 
denied.

Nothing in the record, other than the Veteran's contentions, 
suggests that there is a causal connection between the claimed 
diabetes and prostate cancer and any incident of service, 
including exposure to chemicals.  The conditions were first 
diagnosed more than 30 years after the end of the Veteran's 
active service, and there is no medical evidence suggesting that 
the conditions are related to service.  The articles he has 
submitted do not suggest that herbicides were used in the areas 
in which he was stationed in service, and the statement from his 
friend in service .  

In summary, the evidence does not demonstrate that the Veteran 
was exposed to herbicides in service or that his claimed diabetes 
mellitus and prostate cancer are caused by herbicide exposure.  
Furthermore, there is no competent medical evidence suggesting 
that the claimed conditions are associated with any incident of 
his service.  Thus, there is no basis for service connection, and 
the claims must be denied.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for prostate cancer is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


